DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 line 17-21 is objected to because of the following informalities: “wherein the plurality of substantially oval shaped rings comprises four substantially oval shaped rings, wherein the multiple combing teeth are at a uniform height so that a curvature of the body is the same as a curvature of the multiple combing teeth, and wherein an outermost ring of the plurality of substantially oval shaped rings follows a perimeter of the curved comb body” is a duplication of claim 1 Line 13-17. Applicant is advised to remove the duplicated portion in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US D783292 S) in view of Morrison (US 5600865 A).
Regarding claim 1, Chang discloses a curved comb body having a first side surface (Annotated Fig. 1 below) , a second side surface (Annotated Fig. 1 below), one end formed Annotated Fig. 1 below), multiple guide holes formed between the first side surface and the second side surface (Annotated Fig. 1 below), and multiple combing teeth further disposed on the first side surface (Annotated Fig. 1 below), wherein the multiple combing teeth each comprise a shaft and a ball at a distal end of the shaft (Annotated Fig. 1 below), wherein the multiple combing teeth are arranged in (i) a plurality of substantially oval shaped rings that follow a curvature of the curved comb body (Annotated Fig. 1 below) and (ii) a row comprising a plurality of combing teeth where the row is circumscribed by an innermost oval shaped ring of the plurality of oval shaped rings (Annotated Fig. 1 below); wherein the plurality of substantially oval shaped rings comprises four substantially oval shaped rings (Fig. 1 below), wherein the multiple combing teeth are at a uniform height so that a curvature of the body is the same as a curvature of the multiple combing teeth (Fig. 4), wherein an outermost ring of the plurality of substantially oval shaped rings follows a perimeter of the curved comb body (Fig. 1), wherein the plurality of substantially oval shaped rings comprises four substantially oval shaped rings (Fig. 1 below), wherein the multiple combing teeth are at a uniform height so that a curvature of the body is the same as a curvature of the multiple combing teeth (Fig. 4), and wherein an outermost ring of the plurality of substantially oval shaped rings follows a perimeter of the curved comb body (Fig. 1).

    PNG
    media_image1.png
    808
    743
    media_image1.png
    Greyscale

Chang does not disclose a comb cover, which is formed with an accommodating space for accommodating the comb body, and has a bottom, and an opening opposite to the bottom, wherein the curved comb body enters the accommodating space through the opening with the first side surface facing the bottom and the second side surface facing the opening (Fig. 4). 
Morrison teaches a hair brush with a comb cover (Fig. 2 # 20), which is formed with an accommodating space for accommodating the comb body (Fig. 4), and has a curved bottom (Annotated Fig. 3 below), and an opening opposite to the bottom (Annotated Fig. 3 below), wherein the curved comb body enters the accommodating space through the opening with the first side surface facing the bottom and the second side surface facing the opening (Fig. 2 and Cl 2 Line 3-7) to provide an improved hair brush having the aforementioned cleaning feature, further characterized in that the cleaning feature contains a finger-operated lift-off tab that Cl 1 Line 30- 35), and to provide cover to the first side surface of the brush and protect it from unwanted dust.

    PNG
    media_image2.png
    237
    445
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to have the curved comb of Chang be made with cover as taught by Morrison to provide an improved hair brush having the aforementioned cleaning feature, further characterized in that the cleaning feature contains a finger-operated lift-off tab that makes it easy for the user to lift said cleaning feature on and off the brush, and to provide cover to the first side surface of the brush and protect it from unwanted dust.
Regarding claim 3, Chang and Morrison disclose the claimed invention of claim 1. Chang further discloses a grip portion is formed on the handle (Fig 1 above).  
Regarding claim 4, Chang and Morrison disclose the claimed invention of claim 1. Chang further discloses multiple connection strip portions and multiple connection ring portions are formed on the comb body, and the guide holes are formed between the connection strip portions and the connection ring portions (Fig. 1 above).  
Regarding claim 5, Chang and Morrison disclose the claimed invention of claim 1. Chang further discloses the comb body is in a form of an arc body (Fig. 1 above).  
Regarding claim 6, Chang and Morrison disclose the claimed invention of claim 1. Morrison further teaches a through hole communicating with the accommodating space is formed on the bottom of the comb cover (Fig. 2 # 22). 
Regarding claim 7, Chang and Morrison disclose the claimed invention of claim 1. Morrison further teaches the multiple combing teeth are correspondingly disposed in the accommodating space (Fig. 2, 4 and Cl 2 Line 3-7).  
Regarding claim 8, Chang and Morrison disclose the claimed invention of claim 1. Morrison further teaches a scarf joint (Fig. 3 # 28) to be joined to the handle is formed on the comb cover.  
Regarding claim 9, Chang and Morrison disclose the claimed invention of claim 1. Morrison further teaches the scarf joint has a width smaller than that of the comb body (Fig. 3. # 28).  
Regarding claim 10, Chang and Morrison disclose the claimed invention of claim 1. Morrison further teaches the shape of the opening corresponds to the shape of the first side surface (Annotated Fig. 3 above).  

Response to Arguments
Applicant's arguments filed 06-30-2021 have been fully considered but they are not persuasive:
Applicant asserts that the submitted prior art of record fails to disclose the amended claim 1.

In response: The examiner notes that Chang (US D783292 S) in view of Morrison (US 5600865 A) disclose the amended claim 1 such that:
Chang discloses the plurality of substantially oval shaped rings comprises four substantially oval shaped rings (Fig. 1 above); the multiple combing teeth are at a uniform height so that a curvature of the body is the same as a curvature of the multiple combing teeth (Fig. 4); an Fig. 1). 
And Morrison teaches the curved bottom opposite to the opening as shown below. 

    PNG
    media_image2.png
    237
    445
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772